Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1295 Filed 08/04/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case Number 17-20467
v.                                                          Honorable David M. Lawson

ZAHIR SHAH,

                  Defendant.
_____________________________________/

           ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Zahir Shah, who has served eleven months of an 84-month prison sentence for

health care fraud, asks the Court to resentence him to time served under the authority of the

compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as amended by section 603(b)(1)

of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239, and impose a period of

supervised release equivalent to the remaining months of his prison term during which he would

be confined to his home. The government contends that Shah has not exhausted his remedies

within the Bureau of Prisons (BOP), a necessary prerequisite for seeking compassionate release,

although the record shows that he did. But Shah has not demonstrated that extraordinary

circumstances justify immediate release or that he qualifies for release under any other provision

of section 3582(c)(1). The motion will be denied.

                                                I.

       Shah was a former licensed physical therapist and owned, operated and controlled several

home health companies and a related transportation company all located throughout the Detroit

metropolitan area. From approximately 2007 through 2017, Shah obtained business for his home

health care agencies by paying bribes and offering kickbacks to patient recruiters in exchange for

Medicare beneficiary information. He then used that information to bill Medicare. Most of
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1296 Filed 08/04/20 Page 2 of 9




individuals for whom Shah submitted billing to Medicare were not in need of home health services.

Shah also billed Medicare for services that were never provided. He routinely instructed his

employees to submit higher reimbursing billing codes to Medicare and to alter patient notes to

indicate that home visits were conducted when they were not. Shah was paid over $8 million on

the fraudulent claims he submitted to Medicare.

       On March 22, 2018, a federal grand jury charged Shah in a six-count first superseding

indictment with one count of conspiracy to commit health care fraud and wire fraud, in violation

of 18 U.S.C. § 1349, one count of conspiracy to pay and receive kickbacks in violation of 18 U.S.C.

§ 371, and four counts of paying kickbacks in connection with a federal health care program in

violation of 42 U.S.C. § 1320a-7(b)(2)(A). On May 17, 2018, two weeks before trial, Shah pleaded

guilty to the conspiracy charge and one kickback count. The Honorable Avern Cohn sentenced

Shah to 84 months in prison. A month later, Shah moved to extend his report date to December

31, 2019. The Court extended his report date, but only until September 3, 2019.

       Shah reported to FCI Morgantown in Morgantown, West Virginia on September 3, 2019.

His projected release date is August 19, 2025.

       Shah is 50 years old and is of Caucasian descent. He has no prior criminal record. He

obtained his college degree in Pakistan in 1994 and came to the United States in 1995 on a work

visa. He was granted permanent status in 1996 and became a citizen in 2004. He argues that

because his personal health conditions predispose him to complications should he contract

COVID-19, and the congregant conditions that are widespread in prison settings promote the

spread of the novel coronavirus, he has established extraordinary and compelling reasons for

reducing his sentence. Shah says that he has type II diabetes, high blood pressure, and high

cholesterol. To date, the BOP’s website has no reported cases of COVID-19 at FCI Morgantown.




                                                 -2-
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1297 Filed 08/04/20 Page 3 of 9




If released, Shah says he will reside at his home with his wife and four children in West

Bloomfield, Michigan.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. Or it may come through a motion filed by the inmate after he has ‘fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt of such a request by the

warden of the [prisoner]’s facility, whichever is earlier.’”         Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). However, prisoners may not seek judicial relief before they have sought

release under this statute from the prison warden. “Even though [the] exhaustion requirement does

not implicate [the Court’s] subject-matter jurisdiction, it remains a mandatory condition,” and “[i]f

the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may

take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust

all administrative rights to appeal with the prison or wait 30 days after his first request to the

prison.” Id. at 833-34 (quotations omitted).




                                                -3-
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1298 Filed 08/04/20 Page 4 of 9




                                                 A.

       The government contends that Shah has not exhausted his remedies. It acknowledges that

he submitted a letter to the warden at FCI Morgantown asking for compassionate release, and that

30 days elapsed before he filed his motion in this Court. But the government argues that because

Shah asked for reconsideration after his initial request was denied, he must run the gamut of

available administrative procedures before he can be said to have fully exhausted his

administrative remedies.

       That is not how the Sixth Circuit sees it. In Alam, the court read section 3882(c)(1)(A) as

giving defendants two alternative tracks to federal court. “[P]risoners who seek compassionate

release have the option to take their claim to federal court within 30 days, no matter the appeals

available to them.” Alam, 960 F.3d at 834 (emphasis added). Reading the statute’s plain language,

the court explained that the section “imposes a requirement on prisoners before they may move on

their own behalf: They must ‘fully exhaust[ ] all administrative rights’ or else they must wait for

30 days after the warden’s ‘receipt of [their] request.’” Id. at 833 (emphasis added) (quoting 18

U.S.C. § 3582(c)(1)(A)). “If the Director of the Bureau of Prisons does not move for

compassionate release, a prisoner may take his claim to court only by moving for it on his own

behalf. To do that, he must ‘fully exhaust[ ] all administrative rights to appeal’ with the prison or

wait 30 days after his first request to the prison.” Alam, 960 F.3d at 833–34 (6th Cir. 2020)

(emphasis added) (quoting 18 U.S.C. § 3582(c)(1)(A)). And for those prisoners who choose to

“pursue administrative review,” they are not required to complete it before coming to federal court.

Id. at 836. “[P]risoners have the option to go to federal court” if they pursue administrative review

and it “comes up short (or if 30 days pass).” Id. (emphasis added).




                                                -4-
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1299 Filed 08/04/20 Page 5 of 9




       Shah submitted his request for compassionate release to the warden and waited the

obligatory 30 days before he filed his motion in this Court.              He has satisfied section

3882(c)(1)(A)’s exhaustion requirement.

                                                 B.

       Under that statute, the Court can order a reduction of a sentence, even to time served, first,

“after considering the factors set forth in section 3553(a) to the extent that they are applicable,”

second, if “extraordinary and compelling reasons warrant such a reduction,” and third, the

“reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G.

§ 1B1.13, which simply recites the statute. The commentary adds gloss, which does not have the

force of law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929

F.3d 317 (6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force

— it serves only to interpret the Guidelines’ text, not to replace or modify it”).

       The government offers several reasons for denying release. It insists that compliance with

the Sentencing Commission’s policy statement is mandatory, and points to one line in section

1B1.13 that requires the prisoner to prove lack of dangerousness. But that requirement is a

condition of 3582(c)(1)(A)(ii). Shah has invoked 3582(c)(1)(A)(i), which contains no such

requirement.

       That is not to say that dangerousness is irrelevant. It is a factor incorporated in section

3551(a), which must be “consider[ed]” before release for extraordinary and compelling reasons

may be allowed. See 18 U.S.C. § 3553(a)(2)(C) (requiring a sentencing court to consider “the

need … to protect the public from further crimes of the defendant”). And any sentence reduction

also must account for “the seriousness of the offense,” the need “to promote respect for the law,”




                                                -5-
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1300 Filed 08/04/20 Page 6 of 9




and “afford adequate deterrence to criminal conduct.” Id. § (2)(A), (C). These factors are to be

considered together with the prisoner’s circumstances to arrive at a conclusion that they are

sufficiently extraordinary and compelling to justify a sentence reduction.

       Shah’s crimes, although nonviolent, were serious. He perpetrated a fraud scheme over

several months that bilked the government out of over $8 million — funds that were earmarked to

pay for the medical expenses of vulnerable and needy individuals through the Medicare program.

Judge Cohn’s sentence of 84 months reflects the seriousness of that offense. As the Court

undoubtedly imposed a sentence that was not greater than necessary to achieve congressional

goals, reducing that sentence to less than a year in custody would not promote respect for the law

or provide a just punishment for his crimes. Nor would it serve as a significant deterrent to others

who may be tempted to take advantage of a government program through fraud and abuse. Shah

posits that he is unlikely to violate the law again. But he has a hefty restitution bill facing him,

and he proposes to live at home with his wife, who owns a physical therapy clinic, and he intends

to seek employment in that field again. Shah has not offered a convincing argument for why he

would not return to his former illegal methods. Consideration of the factors in 18 U.S.C. § 3553(a)

does not favor a sentence reduction, but they are not disqualifying.

       To establish extraordinary and compelling reasons for the relief he requests, Shah points

to the conditions of his physical health, arguing that he is vulnerable to complications if he were

to contract COVID-19. And he is understandably concerned about being infected with the

coronavirus. “The COVID-19 virus is highly infectious and can be transmitted easily from person

to person. COVID-19 fatality rates increase with age and underlying health conditions such as

cardiovascular disease, respiratory disease, diabetes, and immune compromise. If contracted,

COVID-19 can cause severe complications and death. Because there is no current vaccine, the




                                               -6-
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1301 Filed 08/04/20 Page 7 of 9




Centers for Disease Control and Prevention (“CDC”) recommends preventative measures to

decrease transmission such as physical distancing, mask wearing, and increasing focus on personal

hygiene such as additional hand washing.” Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020).

“The COVID-19 pandemic is extraordinary and unprecedented in modern times in this nation. It

presents a clear and present danger to free society for reasons that need no elaboration.” United

States of America v. Ortiz, No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582, at *2 (collecting cases;

footnotes omitted).

       And it is widely recognized and publicly acknowledged that persons who are diabetic face

increased risk of severe consequences from potential COVID-19 infection. United States v.

Lassister, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk factors include

age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease; obesity;

diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease 2019

(COVID-19), People Who Are At Risk for Severe Illness, Centers for Disease Control &

Prevention (June 25, 2020), https://bit.ly/2WBcB16).          The combination of diabetes and

hypertension may further increase the risk of severe complications from potential infection.

Compare Malam v. Adducci, --- F. Supp. 3d---, No. 20-10829, 2020 WL 2468481, at *7 (May 12,

2020) (ordering supplemental briefing) with Perez-Perez v. Adducci, --- F. Supp. 3d ---, No. 20-




                                                -7-
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1302 Filed 08/04/20 Page 8 of 9




10833, 2020 WL 2305276, at *3 (E.D. Mich. May 9, 2020) (granting petition for habeas corpus

because defendant had hypertension and was housed in a facility with a confirmed case of COVID-

19).

       However, although his diabetes places him at higher risk of complications, Shah’s medical

records do not show any serious complications from his diabetes. To the contrary, defendant’s

diabetes is being treated with medication and he is monitoring his blood sugar several times a day.

His medical records show normal blood pressure readings, with only a few exceptions, and only a

slightly elevated total cholesterol number of 214. (A total cholesterol of 200-239 is considered

borderline to slightly elevated. See https://www.healthline.com/health/high-cholesterol/levels-by-

age#adults). Notably, Shah’s medical records do not contain a diagnosis for either high blood

pressure or high cholesterol, nor has he been prescribed medications for either condition.

       Shah’s medical condition does not make him more susceptible to contracting the virus.

Infection comes from environmental factors. And even though several BOP facilities have

experienced a proliferation of confirmed COVID-19 cases, there are no reported cases of COVID-

19 among the inmates at FCI Morgantown, and only one case among staff since the pandemic has

become widespread in the broader population in February of this year.

       None of this is to minimize the seriousness of the coronavirus pandemic or the alarming

rapidity of its spread within federal prisons. But the pandemic is a global phenomenon and some

risk is inherent no matter where Shah resides, either at home or in prison. He asserts that his risk

would be lower at home, but he has not put forth any convincing evidence to demonstrate that he

is at an especially elevated risk of harm in the present situation of confinement. And Michigan

has a significant number of confirmed COVID-19 cases.                Shah has not demonstrated

“extraordinary and compelling reasons” to reduce his sentence to time served.




                                               -8-
Case 2:17-cr-20467-DML-EAS ECF No. 53, PageID.1303 Filed 08/04/20 Page 9 of 9




                                               III.

       Shah has exhausted his administrative remedies, but he has not demonstrated that

compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

       Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 48) is DENIED.


                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Dated: August 4, 2020




                                              -9-
